Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 6, 20201 has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2013/0232996 (Goenka) in view of US 2012/0143410 (Gallegher).
Regarding claim 20, Goenka discloses a control device (Figure 4, element 76) for an air conditioner (figure 1, element 34) included in a vehicle (element 10) that is electrically-driven (paragraph [0004]), the control device comprising: 
an image processing unit (element 48) configured to obtain a thermal image indicating a temperature distribution of a measurement target area obtained by a thermal image sensor (element 72 is a thermal sensor, see paragraphs [0030]-[0032],and detects an image of the vehicle occupant to determine the captured temperatures of the vehicle occupant or a temperature distribution of the target area)  and detect, based on the thermal image, at least one of a location of, an amount of clothes worn by, or a temperature distribution of a person in the measurement target area (see paragraph [0032] discloses using the detected image to determine temperature distribution of the occupant in the vehicle); and 
a device control unit (element 76) configured to calculate, based on information output by the image processing unit, control information for controlling the air conditioner (see paragraph [0034] discloses that the controller 32 receives the sensor signal, analyzes the sensor signals and controls the HVAC which include the air conditioner element 34), 
wherein the device control unit is configured to obtain information on a remaining amount of fuel in the vehicle, estimate a distance capable of being traveled by the vehicle based on the information 
Goenka does not disclose displaying the information on the distance capable of being traveled, wherein the displayed information on the distance capable of being traveled indicates the distance capable of being traveled, wherein the displayed information on the distance capable of being traveled includes a first operable object for adjusting a value of the distance capable of being traveled, and wherein when the value of the distance capable of being traveled is adjusted through an operation of the first operable object by the person, the device control unit is configured to change a target temperature of the air conditioner so as to achieve the adjusted value of the distance capable of being traveled. 
Gallegher discloses a control device for an air conditioner in a vehicle that is electrically drive, the control device comprising:
displaying the information on the distance capable of being traveled (see figure 7, range indicator), 
wherein the displayed information on the distance capable of being traveled indicates the distance capable of being traveled (see figure 7, current range: 150 miles), 
wherein the displayed information on the distance capable of being traveled includes a first operable object for adjusting a value of the distance capable of being traveled (see figure 7, adjusting the HVAC adds 10 miles, adjusting the mode to economy mode changes adds 20 miles, which are operable objects that adjust the distance capable of being traveled), and 
wherein when the value of the distance capable of being traveled is adjusted through an operation of the first operable object by the person, the device control unit is configured to change a 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Goenka with the invention as disclosed by Gallegher in order to reduce range anxiety for the driver by allowing the driver to control and extend the range of the vehicle. 
Regarding claim 21, Goenka in view of Gallegher discloses the control device according to claim 20, wherein Gallegher further discloses the information on the distance capable of being traveled includes information further indicating distance to a destination (see paragraph [0023] discloses inputting the desired destination and figure 7, range indicator) ; and a probability of reaching the destination. 
Regarding claim 22, Goenka in view of Gallegher discloses the control device according to claim 21, wherein Gallegher further discloses the information on the distance capable of being traveled includes a second operable object for adjusting a value of the probability of reaching the destination (see figure 6 the driver can adjust the economy mode or second operable object to adjust the mileage and thus increasing the probability of reaching the destination). 
Regarding claim 23, Goenka in view of Gallegher discloses the control device according to claim 22, wherein Gallegher further discloses wherein when the value of the probability of reaching the destination is adjusted through an operation of the second operable object by the person (see figure 7, adjusting the second operation of the second operable object or adjusting the economy mode increases the range by 20 miles and thus increases the probability of reaching the destination), the device control is configured to change a target temperature of the air conditioner so as to achieve the adjust value of 
Regarding claim 24, Goenka in view of Gallegher discloses the control device according to claim 20, wherein Goenka further discloses the control information is information for setting at least one of a set temperature of the air conditioner (see paragraph [0041] discloses after receiving information from the sensors, adjusting the HVAC to a target temperature), a number of rotations of a blower included in the air conditioner, or an angle of an air flow direction adjuster included in the air conditioner. 
Regarding claim 25, Goenka in view of Gallegher discloses the control device according to claim 20, wherein Goenka further discloses the device control unit is configured to obtain environmental information obtained by an environmental monitoring device (see paragraph [0004]) and indicating at least one of a temperature inside a cabin of the vehicle (see paragraph [0004] discloses temperature inside passenger compartment), a humidity (see sensor for detecting humidity, paragraph [0004]), a temperature outside the cabin of the vehicle (measuring ambient temperature, paragraph [0004]), illuminances inside and outside the cabin of the vehicle, or a radiant heat outside the cabin of the vehicle, and estimate the distance capable of being traveled by the vehicle based on the information output by the image processing unit and the environmental information (see paragraph [0065] based on the climate control/HVAC, the fuel economy is optimized). 
Regarding claim 26, Goenka discloses a control method performed by a control device (Figure 4, element 76) for an air conditioner (figure 1, element 34) included in a vehicle (element 10) that is electrically-driven (see paragraph [0004]), the control method comprising: 
obtaining a thermal image indicating a temperature distribution of a measurement target area obtained by a thermal image sensor (element 72 is a thermal sensor, see paragraphs [0030]-[0032],and detects an image of the vehicle occupant to determine the captured temperatures of the vehicle occupant or a temperature distribution of the target area), and detecting, based on the thermal image, 
calculating, based on information output as a result of the detecting, control information for controlling the air conditioner (see paragraph [0034] discloses that the controller 32 receives the sensor signal, analyzes the sensor signals and controls the HVAC which include the air conditioner element 34); 
obtaining information on a remaining amount of fuel in the vehicle (see paragraph [0065] discloses determining the fuel economy which is the distance capable of being traveled based on the fuel); and 
estimating a distance capable of being traveled by the vehicle based on the information on the remaining amount of fuel and the control information, and outputting information on the distance capable of being traveled (see paragraph [0035] and [0065] the fuel economy and fuel systems are adjusted based on the how the HVAC is controlled). 
Goenka does not disclose displaying the information on the distance capable of being traveled, wherein the displayed information on the distance capable of being traveled indicates the distance capable of being traveled, wherein the displayed information on the distance capable of being traveled includes a first operable object for adjusting a value of the distance capable of being traveled, and wherein when the value of the distance capable of being traveled is adjusted through an operation of the first operable object by the person, the device control unit is configured to change a target temperature of the air conditioner so as to achieve the adjusted value of the distance capable of being traveled. 
Gallegher discloses a control device for an air conditioner in a vehicle that is electrically drive, the control device comprising:
displaying the information on the distance capable of being traveled (see figure 7, range indicator), 
wherein the displayed information on the distance capable of being traveled indicates the distance capable of being traveled (see figure 7, current range: 150 miles), 
wherein the displayed information on the distance capable of being traveled includes a first operable object for adjusting a value of the distance capable of being traveled (see figure 7, adjusting the HVAC adds 10 miles, adjusting the mode to economy mode changes adds 20 miles, which are operable objects that adjust the distance capable of being traveled), and 
wherein when the value of the distance capable of being traveled is adjusted through an operation of the first operable object by the person, the device control unit is configured to change a target temperature of the air conditioner so as to achieve the adjusted value of the distance capable of being traveled (see figure7, the driver is able to adjust the distance traveled by adjusting the HVAC, namely turning it off, which changes the target temperature of the AC to achieve the desired distance). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Goenka with the invention as disclosed by Gallegher in order to reduce range anxiety for the driver by allowing the driver to control and extend the range of the vehicle. 
Regarding claim 27, Goenka discloses a non-transitory computer-readable recording medium for use in a computer, the recording medium having a computer program recorded thereon for causing the computer to operate as a control device (Figure 4, element 76) for an air conditioner (figure 1, element 34) included in a vehicle (element 10) that is electrically-driven (see paragraph [0004]), the program causing the computer to execute: 
obtaining a thermal image indicating a temperature distribution of a measurement target area obtained by a thermal image sensor (element 72 is a thermal sensor, see paragraphs [0030]-[0032],and 
calculating, based on information output as a result of the detecting, control information for controlling the air conditioner (see paragraph [0034] discloses that the controller 32 receives the sensor signal, analyzes the sensor signals and controls the HVAC which include the air conditioner element 34); 
obtaining information on a remaining amount of fuel in the vehicle (see paragraph [0065] discloses determining the fuel economy which is the distance capable of being traveled based on the fuel); and 
estimating a distance capable of being traveled by the vehicle based on the information on the remaining amount of fuel and the control information, and outputting information on the distance capable of being traveled (see paragraph [0035] and [0065] the fuel economy and fuel systems are adjusted based on the how the HVAC is controlled). 
Goenka does not disclose displaying the information on the distance capable of being traveled, wherein the displayed information on the distance capable of being traveled indicates the distance capable of being traveled, wherein the displayed information on the distance capable of being traveled includes a first operable object for adjusting a value of the distance capable of being traveled, and wherein when the value of the distance capable of being traveled is adjusted through an operation of the first operable object by the person, the device control unit is configured to change a target temperature of the air conditioner so as to achieve the adjusted value of the distance capable of being traveled. 
Gallegher discloses a control device for an air conditioner in a vehicle that is electrically drive, the control device comprising:
displaying the information on the distance capable of being traveled (see figure 7, range indicator), 
wherein the displayed information on the distance capable of being traveled indicates the distance capable of being traveled (see figure 7, current range: 150 miles), 
wherein the displayed information on the distance capable of being traveled includes a first operable object for adjusting a value of the distance capable of being traveled (see figure 7, adjusting the HVAC adds 10 miles, adjusting the mode to economy mode changes adds 20 miles, which are operable objects that adjust the distance capable of being traveled), and 
wherein when the value of the distance capable of being traveled is adjusted through an operation of the first operable object by the person, the device control unit is configured to change a target temperature of the air conditioner so as to achieve the adjusted value of the distance capable of being traveled (see figure7, the driver is able to adjust the distance traveled by adjusting the HVAC, namely turning it off, which changes the target temperature of the AC to achieve the desired distance). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Goenka with the invention as disclosed by Gallegher in order to reduce range anxiety for the driver by allowing the driver to control and extend the range of the vehicle. 
Regarding claim 28, Goenka discloses an air conditioner (figure 1, element 34) included in a vehicle (element 10) that is electrically-driven (paragraph [0004]), the air conditioner comprising: 
a heat exchanger (element 62); 
a blower (element 67); 
an air flow direction adjuster (see paragraph [0004] discloses a means for varying the direction of air flow); 
a thermal image sensor that obtains a thermal image indicating a temperature distribution of a measurement target area (element 72, is a thermal sensor, see paragraphs [0030]-[0032],and detects an image of the vehicle occupant to determine the captured temperatures of the vehicle occupant or a temperature distribution of the target area) ; 
an image processing unit (element 48) configured to detect, based on the thermal image obtained by the thermal image sensor, at least one of a location of, an amount of clothes worn by, or a temperature distribution of a person in the measurement target area (see paragraph [0032] discloses using the detected image to determine temperature distribution of the occupant in the vehicle); and 
a device control unit (element 76) configured to calculate, based on information output by the image processing unit, control information for controlling at least one of the heat exchanger, the blower, or the air flow direction adjuster (see paragraph [0034] discloses that the controller 32 receives the sensor signal, analyzes the sensor signals and controls the HVAC which include the air conditioner element 34 as well as elements 62 and 67), 
wherein the device control unit is configured to obtain information on a remaining amount of fuel in the vehicle, estimate a distance capable of being traveled by the vehicle based on the information on the remaining amount of fuel (see paragraph [0065] discloses determining the fuel economy which is the distance capable of being traveled based on the fuel) and the control information, and output information on the distance capable of being traveled (see paragraph [0035] and [0065] the fuel economy and fuel systems are adjusted based on the how the HVAC is controlled). 
Goenka does not disclose displaying the information on the distance capable of being traveled, wherein the displayed information on the distance capable of being traveled indicates the distance capable of being traveled, wherein the displayed information on the distance capable of being traveled 
Gallegher discloses a control device for an air conditioner in a vehicle that is electrically drive, the control device comprising:
displaying the information on the distance capable of being traveled (see figure 7, range indicator), 
wherein the displayed information on the distance capable of being traveled indicates the distance capable of being traveled (see figure 7, current range: 150 miles), 
wherein the displayed information on the distance capable of being traveled includes a first operable object for adjusting a value of the distance capable of being traveled (see figure 7, adjusting the HVAC adds 10 miles, adjusting the mode to economy mode changes adds 20 miles, which are operable objects that adjust the distance capable of being traveled), and 
wherein when the value of the distance capable of being traveled is adjusted through an operation of the first operable object by the person, the device control unit is configured to control at least one of the heat exchanger, the blower or the air flow direction adjuster to change a target temperature so as to achieve the adjust value of the distance capable of being traveled. (see figure7, the driver is able to adjust the distance traveled by adjusting the HVAC, namely turning it off, which changes the target temperature of the AC to achieve the desired distance, further adjusting the HVAC to off controls the elements of the HVAC which includes the heat exchanger, blower etc.). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Goenka with the invention as 
Regarding claim 29, Goenka discloses a vehicle (element 10) that is electrically-driven (paragraph [0004])and comprises an air conditioner (element 34), wherein the air conditioner includes: 
a heat exchanger (element 62); 
a blower (element 67); 
an air flow direction adjuster (see paragraph [0004] discloses a means for varying the direction of air flow); 
a thermal image sensor that obtains a thermal image indicating a temperature distribution of a measurement target area (element 72, is a thermal sensor, see paragraphs [0030]-[0032],and detects an image of the vehicle occupant to determine the captured temperatures of the vehicle occupant or a temperature distribution of the target area) ; 
an image processing unit (element 48) configured to detect, based on the thermal image obtained by the thermal image sensor, at least one of a location of, an amount of clothes worn by, or a temperature distribution of a person in the measurement target area (see paragraph [0032] discloses using the detected image to determine temperature distribution of the occupant in the vehicle); and 
a device control unit (element 76) configured to calculate, based on information output by the image processing unit, control information for controlling at least one of the heat exchanger, the blower, or the air flow direction adjuster (see paragraph [0034] discloses that the controller 32 receives the sensor signal, analyzes the sensor signals and controls the HVAC which include the air conditioner element 34 as well as elements 62 and 67), 
wherein the device control unit is configured to obtain information on a remaining amount of fuel in the vehicle, estimate a distance capable of being traveled by the vehicle based on the information on the remaining amount of fuel (see paragraph [0065] discloses determining the fuel economy which is  
Goenka does not disclose displaying the information on the distance capable of being traveled, wherein the displayed information on the distance capable of being traveled indicates the distance capable of being traveled, wherein the displayed information on the distance capable of being traveled includes a first operable object for adjusting a value of the distance capable of being traveled, and wherein when the value of the distance capable of being traveled is adjusted through an operation of the first operable object by the person, the device control unit is configured to control at least one of the heat exchanger, the blower or the air flow direction adjuster to change a target temperature so as to achieve the adjust value of the distance capable of being traveled. 
Gallegher discloses a control device for an air conditioner in a vehicle that is electrically drive, the control device comprising:
displaying the information on the distance capable of being traveled (see figure 7, range indicator), 
wherein the displayed information on the distance capable of being traveled indicates the distance capable of being traveled (see figure 7, current range: 150 miles), 
wherein the displayed information on the distance capable of being traveled includes a first operable object for adjusting a value of the distance capable of being traveled (see figure 7, adjusting the HVAC adds 10 miles, adjusting the mode to economy mode changes adds 20 miles, which are operable objects that adjust the distance capable of being traveled), and 
wherein when the value of the distance capable of being traveled is adjusted through an operation of the first operable object by the person, the device control unit is configured to control at least one of the heat exchanger, the blower or the air flow direction adjuster to change a target 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Goenka with the invention as disclosed by Gallegher in order to reduce range anxiety for the driver by allowing the driver to control and extend the range of the vehicle. 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed January 6, 2021, with respect to the rejection(s) of claim(s) 20-29 under 35USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goenka in view of Gallegher (see above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884